FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                           No. 05-50550
JUAN EMANUEL LOCOCO, a/k/a JOHN              D.C. No.
                                          CR-03-00687-RGK-
LOCOC; JUAN EMANUEL LOCOC;
JOVANNI JOHN LOCOCO; JUAN DE LA                  02
ROSA LOCOC; JUAN LOCOCO,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                           No. 05-50552
JUAN EMANUEL LOCOCO, a/k/a JOHN              D.C. No.
                                          CR-03-00689-RGK-
LOCOC; JUAN EMANUEL LOCOC;
JOVANNI JOHN LOCOCO; JUAN DE LA                  02
ROSA LOCOC; JUAN LOCOCO,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 05-50590
               v.
                                             D.C. No.
                                          CR-03-00689-RGK-
JOHN D. EDWARDS, JR., a/k/a Seal
A; Cabbage; Junior,                               1
             Defendant-Appellant.
                                      


                           1337
1338               UNITED STATES v. LOCOCO



UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.
CHARLOTTE VENIA JACKSON, a/k/a
CHARLOTTE RENE JACKSON,
CHARLETTE TINA JACKSON,
CHARLOTTE VENDA JACKSON, TINA                No. 05-50721
JACKSON, NICJNEY HONES,
CHARLOTTE VENRA JACKSON,                      D.C. No.
                                           CR-03-00687-RGK-
RENADA JOHNSON, CHARLOTTE VENA
JACKSON, RICKNEY HONES, NICKEY                    03
JONES, RENADA CARLETTE JOHNSON,
RENADA C. JACKSON, RENADA
CARLOTTE JOHNSON, RENADA
CHARLOTTE JOHNSON, CHARLOTTE
VENIA JACKSON, NIGKNEY JOHNES;
TINA FLY,
              Defendant-Appellant.
                                       
                  UNITED STATES v. LOCOCO              1339



UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.
CHARLOTTE VENIA JACKSON, a/k/a
CHARLOTTE RENE JACKSON,
CHARLETTE TINA JACKSON,                     No. 05-50722
CHARLOTTE VENDA JACKSON, TINA                 D.C. No.
JACKSON, NICKNEY JONES,                   CR-03-00689-RGK-
CHARLOTTE VENRA JACKSON,                        03
RENADA JOHNSON, CHARLOTTE VENA
                                            ORDER AND
JACKSON, RICKNEY JONES, NICKEY
                                             AMENDED
JONES, RENADA CARLETTE JOHNSON,
                                              OPINION
RENADA C. JACKSON, RENADA
CARLOTTE JOHNSON, RENADA
CHARLOTTE JOHNSON, CHARLOTTE
VENIA JACKSON, NIGKNEY JOHNES;
TINA FLY,
             Defendant-Appellant.
                                      
       Appeals from the United States District Court
           for the Central District of California
        R. Gary Klausner, District Judge, Presiding

                  Argued and Submitted
          October 19, 2007—Pasadena, California

                 Filed December 27, 2007
                Amended January 28, 2008

 Before: Alex Kozinski, Chief Judge, A. Wallace Tashima
       and M. Margaret McKeown, Circuit Judges.

                    Per Curiam Opinion
1342              UNITED STATES v. LOCOCO


                        COUNSEL

Gretchen Fusilier, Carlsbad, California, for defendant-
appellant Juan Emanuel Lococo.

Alissa Sawano Peterson, Irvine, California, for defendant-
appellant John D. Edwards, Jr.

Philip Deitch, Van Nuys, California, for defendant-appellant
Charlotte Venia Jackson.

Jennifer A. Corbet, Kevin S. Rosenberg and Thomas P.
O’Brien, Assistant U.S. Attorneys; George S. Cardona, Act-
ing U.S. Attorney, Los Angeles, California, for plaintiff-
appellee.


                         ORDER

   The opinion filed December 27, 2007 is ordered amended.
The following paragraph, which appears on page 16760 of the
slip opinion, is deleted:

       Though Lococo denied knowing that his co-
    conspirators converted the powder cocaine he sold
    them into crack cocaine, he admitted that he joined
    a conspiracy to distribute crack. The district court
    therefore didn’t violate the Sixth Amendment when
    it sentenced him based on the crack his co-
    conspirators distributed. See United States v. Mer-
    cado Irizarry, 404 F.3d 497, 504 (1st Cir. 2005)
                      UNITED STATES v. LOCOCO                      1343
      (“[T]he maximum statutory penalty available to the
      district court at sentencing for a defendant convicted
      of a drug conspiracy is based on the drug quantity
      and amount . . . attributable to the conspiracy as a
      whole.”).

In its place, the following paragraphs are inserted:

         The district court sentenced Lococo under 21
      U.S.C. § 841(b)(1)(B) based on the amount of crack
      “involved” in the conspiracy, but didn’t find that
      Lococo knew or could reasonably have foreseen that
      the conspiracy involved crack. This was error. We
      have held that section 841(b)’s enhancement can
      only be based on the type and quantity of drugs that
      “either (1) fell within the scope of the defendant’s
      agreement with his coconspirators or (2) [were] rea-
      sonably foreseeable to the defendant.” United States
      v. Banuelos, 322 F.3d 700, 704 (9th Cir. 2003).
      Though at least one other circuit disagrees with our
      interpretation of this statute, United States v. Mer-
      cado Irizarry, 404 F.3d 497, 503-04 (1st Cir. 2005),
      we are bound by Banuelos.

        Lococo didn’t admit that he knew or could reason-
      ably foresee that the conspiracy involved crack
      cocaine. Quite the contrary, he repeatedly denied it.1
      So even if the district court had made the findings
      required by Banuelos, those findings would have
      violated Apprendi v. New Jersey, 530 U.S. 466
  1
    Though Lococo’s plea agreement admits he joined a conspiracy to dis-
tribute crack, Lococo also struck language from that agreement that would
have admitted knowledge that his conspirators converted the powder he
sold them into crack. The agreement is therefore ambiguous, but we con-
strue ambiguities in favor of defendants. United States v. Franco-Lopez,
312 F.3d 984, 989 (9th Cir. 2002). Lococo reasonably believed that he
wasn’t admitting to have agreed to, or to have reasonably foreseen, the
conspiracy’s involvement with crack. See id.
1344                  UNITED STATES v. LOCOCO
      (2000), by exposing Lococo to a higher statutory
      maximum based on facts he never admitted. United
      States v. Thomas, 355 F.3d 1191, 1201 (9th Cir.
      2004). Lococo preserved his claim of Apprendi error
      by raising the objection in his sentencing memoran-
      dum.

         Lococo does admit he knew about the conspira-
      cy’s involvement with powder cocaine, and the gov-
      ernment claims there is evidence of enough powder
      cocaine to justify the section 841(b)(1)(B) enhance-
      ment and render the Apprendi error harmless.2 But
      the district court hasn’t yet made findings as to the
      amount of powder cocaine involved in the conspir-
      acy, so we cannot tell whether the government is
      correct. We therefore vacate Lococo’s sentence and
      remand for re-sentencing. On remand, the district
      court may only base a section 841(b)(1)(B) enhance-
      ment on the quantity of powder cocaine involved in
      the conspiracy—because it is only powder cocaine
      that Lococo admits he knew about. See Banuelos,
322 F.3d at 704.

The final line on page 16760 of the slip opinion is amended
to read:

       DISMISSED in part, AFFIRMED in part,
      VACATED in part and REMANDED in part.

   The filing of this order starts anew the running of deadlines
for filing any petition for rehearing or petition for rehearing
en banc.
  2
   Lococo’s statements at sentencing could be interpreted as an admission
that he knew of the conspiracy’s involvement with crack, but we do not
consider any such admission in assessing whether the Apprendi error was
harmless. United States v. Nordby, 225 F.3d 1053, 1061 n.6 (9th Cir.
2000), overruled on other grounds by United States v. Buckland, 277 F.3d
1173, 1182 (9th Cir. 2002) (en banc).
                    UNITED STATES v. LOCOCO                  1345
                           OPINION

PER CURIAM:

   Defendants pled guilty to conspiring to possess and distrib-
ute cocaine. We consider the government’s application for the
wiretap on which its case was built, an allegation of prosecu-
torial misconduct and the constitutionality of defendants’ sen-
tences.

   [1] 1. The wiretap application describes the investigative
techniques the police tried and explains how they failed: Con-
fidential informants were either incarcerated, unwilling to tes-
tify or else distrusted by the targets; efforts to recruit other
informants failed; and attempts to gather evidence by other
means—including direct and hidden surveillance, trash
searches and searches of paroled gang members’ homes—
yielded nothing. Defendants haven’t shown any basis to doubt
the application’s representations. “Law enforcement officials
need not exhaust every conceivable investigative technique
before seeking a wiretap order.” United States v. Staves, 383
F.3d 977, 982 (9th Cir. 2004). The district court didn’t abuse
its discretion in finding that the application justified the wire-
tap.

   [2] 2. Defendants haven’t shown that the wiretap appli-
cation contained false statements or material omissions, so
there was no need for a hearing under Franks v. Delaware,
438 U.S. 154 (1978). The claim that Special Agent King
reviewed Jackson’s calls since March 2002 isn’t demonstra-
bly false; though the police’s pen register authority only
began in July of that year, King also had Jackson’s telephone
toll records, which may have reached back to March. Nor did
the application understate informant CS-1’s closeness to Jack-
son; on the contrary, it acknowledged that CS-1 could buy
drugs from her.

   Though the application didn’t mention that Jackson was in
the Blood Stone Villains gang, that didn’t matter; the point
1346               UNITED STATES v. LOCOCO
was that Jackson’s boyfriend was in the target Pueblo Street
Bishops gang. Nor was there any reason for the application to
mention Lococo or the sources close to him, as he wasn’t the
wiretap’s target.

   [3] 3. Defendants haven’t shown that the government’s
failure to produce its recordings of Lococo’s phone calls prej-
udiced anyone’s defense or affected anyone’s decision to
plead guilty. See United States v. Tucker, 8 F.3d 673, 675 (9th
Cir. 1993). The district court didn’t abuse its discretion by not
dismissing the indictment.

  [4] 4. In his plea colloquy, Lococo waived his right to
have a jury determine the amount of drugs the conspiracy
sold. There was no need for the district court to advise him
of this right at sentencing.

   [5] Lococo’s plea agreement reserved the government’s
right to “supplement the facts stipulated” and to “seek any
sentence within the statutory maximum,” so offering addi-
tional evidence at sentencing didn’t breach the agreement.

   [6] The district court sentenced Lococo under 21 U.S.C.
§ 841(b)(1)(B) based on the amount of crack “involved” in
the conspiracy, but didn’t find that Lococo knew or could rea-
sonably have foreseen that the conspiracy involved crack.
This was error. We have held that section 841(b)’s enhance-
ment can only be based on the type and quantity of drugs that
“either (1) fell within the scope of the defendant’s agreement
with his coconspirators or (2) [were] reasonably foreseeable
to the defendant.” United States v. Banuelos, 322 F.3d 700,
704 (9th Cir. 2003). Though at least one other circuit dis-
agrees with our interpretation of this statute, United States v.
Mercado Irizarry, 404 F.3d 497, 503-04 (1st Cir. 2005), we
are bound by Banuelos.

  Lococo didn’t admit that he knew or could reasonably fore-
see that the conspiracy involved crack cocaine. Quite the con-
                       UNITED STATES v. LOCOCO                       1347
trary, he repeatedly denied it.1 So even if the district court had
made the findings required by Banuelos, those findings would
have violated Apprendi v. New Jersey, 530 U.S. 466 (2000),
by exposing Lococo to a higher statutory maximum based on
facts he never admitted. United States v. Thomas, 355 F.3d
1191, 1201 (9th Cir. 2004). Lococo preserved his claim of
Apprendi error by raising the objection in his sentencing
memorandum.

   [7] Lococo does admit he knew about the conspiracy’s
involvement with powder cocaine, and the government claims
there is evidence of enough powder cocaine to justify the sec-
tion 841(b)(1)(B) enhancement and render the Apprendi error
harmless.2 But the district court hasn’t yet made findings as
to the amount of powder cocaine involved in the conspiracy,
so we cannot tell whether the government is correct. We
therefore vacate Lococo’s sentence and remand for re-
sentencing. On remand, the district court may only base a sec-
tion 841(b)(1)(B) enhancement on the quantity of powder
cocaine involved in the conspiracy—because it is only pow-
der cocaine that Lococo admits he knew about. See Banuelos,
322 F.3d at 704.

   [8] 5.    Edwards admitted that he joined a conspiracy to
  1
     Though Lococo’s plea agreement admits he joined a conspiracy to dis-
tribute crack, Lococo also struck language from that agreement that would
have admitted knowledge that his conspirators converted the powder he
sold them into crack. The agreement is therefore ambiguous, but we con-
strue ambiguities in favor of defendants. United States v. Franco-Lopez,
312 F.3d 984, 989 (9th Cir. 2002). Lococo reasonably believed that he
wasn’t admitting to have agreed to, or to have reasonably foreseen, the
conspiracy’s involvement with crack. See id.
   2
     Lococo’s statements at sentencing could be interpreted as an admission
that he knew of the conspiracy’s involvement with crack, but we do not
consider any such admission in assessing whether the Apprendi error was
harmless. United States v. Nordby, 225 F.3d 1053, 1061 n.6 (9th Cir.
2000), overruled on other grounds by United States v. Buckland, 277 F.3d
1173, 1182 (9th Cir. 2002) (en banc).
1348               UNITED STATES v. LOCOCO
distribute over 50 grams of crack cocaine and that he had a
prior drug felony trafficking conviction. Because those admis-
sions suffice to support a sentence of life in prison, see 21
U.S.C. § 841(b)(1), the additional facts the court found at sen-
tencing didn’t increase the maximum sentence for which he
was eligible. The court’s fact-finding therefore did not violate
Apprendi v. New Jersey, 530 U.S. 466 (2000).

   [9] 6.    In their plea agreements, Lococo and Edwards
waived the right to appeal their sentences. Edwards claims his
waiver wasn’t valid, but his plea colloquy shows he waived
the right knowingly and voluntarily. These waivers bar defen-
dants from appealing the district court’s interpretation of the
Guidelines, its calculation of the Guidelines range, its alleged
failure to consider the sentencing factors in 18 U.S.C.
§ 3553(a), and the reasonableness of the sentences imposed.
We therefore dismiss these portions of defendants’ appeals.

  DISMISSED in part, AFFIRMED in part, VACATED
in part and REMANDED in part.